Citation Nr: 1734770	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-35 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a higher level of special monthly compensation (SMC).   


REPRESENTATION

Veteran represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1975 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In November 2013 correspondence, the Veteran withdrew her request for a Board hearing.  

The case was initially brought before the Board in March 2015, at which time the Board granted SMC based on the need for aid and attendance of another person under 38 U.S.C.A. § 1114(1).  The Veteran appealed the March 2015 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2016 memorandum decision, the Court vacated the decision and remanded the matter to consider whether the Veteran is entitled to SMC under 38 U.S.C.A. § 1114(1) not just based on the need for aid and attendance, but also based on the loss of use of both feet.  The case has been returned to the Board.  

In June 2017, the Veteran submitted additional evidence in support of her appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2016).  

In February 2017, the veteran executed a new power-of- attorney (VA Form 21-22a), designating an attorney, Robert V. Chisholm, as her representative.  The Board recognizes the change in representation.



FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD); migraine headaches; degenerative joint disease of the right knee; and degenerative joint disease of the left knee; she has a combined 80 percent evaluation; she was awarded a total disability rating based on individual unemployability (TDIU) and SMC subsection (1) (aid and attendance).  

2.  Resolving all reasonable doubt in favor of the Veteran, due to her service-connected bilateral knee disabilities, the Veteran has experienced the loss of use of both feet.  

3.  The March 2015 Board decision granting SMC under 38 C.F.R. § 1114(l) for regular aid and attendance of another person is confirmed.  

4.  The Veteran is entitled to SMC under subsection (o) of 38 U.S.C.A. § 1114 as she is in receipt of the SMC under subsection (1) for loss of use of both feet and for SMC under subsection (1) for need for regular aid and attendance based on non-bilateral knee service-connected disabilities.

5.  The Veteran is entitled to an additionally monthly allowance of SMC under subsection (r)(1) of 38 U.S.C.A. § 1114 based on entitlement under subsection (o) and the need for regular aid and attendance.  


CONCLUSIONS OF LAW

1.  The criteria for an award of SMC under subsection (l) based on loss of use of both feet due to service-connected bilateral knee disabilities have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016).

2.  The criteria for an award of SMC under subsection (l) based on the need for regular aid and attendance based on non-bilateral knee service connected disabilities have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.352(a) (2016).

3.  The criteria for an award of SMC under subsection (o) based on the presence of two SMC subsection (1) awards have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016).

4.  The criteria for an award based on the award of SMC under subsection (o) and the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Special Monthly Compensation

	Procedural History and Background

As discussed above, the Court, in its October 2016 memorandum decision, vacated the March 2015 Board decision granting SMC based on the need for aid and attendance of another and remanded the matter to determine whether the Veteran is entitled to SMC under 38 U.S.C.A. § 1114(l) not just based on the need for aid and attendance, but also based on the loss of use of both feet.  In that regard, the Court found that the Board had erred when it failed to address the Veteran's assertions that she wanted to file a claim for aid and attendance based on the "loss of use of lower extremities" and her statements that "both of my lower extremities are useless[;] that's what I'm filing for.  I can't walk anymore."  The Court directed the Board to consider whether the evidence shows that the Veteran's service-connected disabilities, which confine her to a wheelchair, are the equivalent of the anatomical loss or loss use of both feet under 38 U.S.C.A. § 1114(l).  

In addition, the Court stated that if the Board determines that the Veteran is entitled to SMC based on the loss of use of both feet under 38 U.S.C.A. § 1114(1), the Veteran "will plainly meet the requirements of section 1114(o), because the Board's finding in the decision on appeal that [the Veteran] is entitled to [SMC] based on the need for aid and attendance of another is a favorable finding that the Court will not disturb."  Furthermore, the Court stated that the "Board will be required to apply 1114(r), which provides that, if a veteran is entitled to compensation under subsection (o) and is in need of regular aid and attendance, then she is entitled to receive an 'aid and attendance allowance' under 38 U.S.C. § 1114(r)(1) and (2) - in addition to the compensation she receives under subsection (o)."  

	Laws and Regulations

SMC is available when, as the result of service-connected disability, a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C. § 1114; 38 C.F.R. §§ 3.350, 3.352; see also VA Gen. Coun. Prec. 5-89 (Mar. 23, 1989) (explaining that SMC is a supplementary statutory benefit based on noneconomic factors such as personal inconvenience, social inadaptability, or the profound nature of a disability).  The rate of SMC varies according to the nature of the Veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C.A. § 1114 (k).  Higher levels of SMC are provided at 38 U.S.C.A. § 1114(l), (m), (n), and (o).

Subsection (l) addresses SMC for veterans with anatomical loss or loss of use of both feet, or of one hand and one foot, or blindness with visual acuity of 5/200 or less, or permanently bedridden, or with such significant disabilities as to be in need or regular aid and attendance.  38 U.S.C.A. § 1114(l).  Loss of use of a hand or foot is defined to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).

Subsection (o) provides for the highest level of SMC for (i) Anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance; (ii) Conditions entitling to two or more of the rates, no condition being considered twice, provided in 38 U.S.C.A. § 1114 (l) through (n); (iii) Bilateral deafness rated at 60 percent or more disabling (and the hearing impairment in either one or both ears is service connected) in combination with service-connected blindness with bilateral visual acuity 20/200 or less; (iv) Service-connected total deafness in one ear or bilateral deafness rated at 40 percent or more disabling (and the hearing impairment in either one of both ears is service-connected) in combination with service-connected blindness of both eyes having only light perception or less; (v) paraplegia; or helplessness.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).

For additional aid and attendance based on 38 U.S.C.A. § 1114(r), there are two possible paths to compensation: special aid and attendance that is identified by (r)(1), and a higher level of special aid and attendance that is discussed in (r)(2), which includes the need for hospitalization, nursing home care, or other residential institutional care.  38 U.S.C.A. § 1114(r); 38 CFR §§ 3.350(h), 3.352.  Both parts are prefaced by the requirements that a veteran be entitled to SMC at the rate authorized under subsection (o), the maximum rate authorized under subsection (p), or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k).  38 U.S.C.A. § 1114(r).


	Analysis

As an initial matter, the Veteran is service-connected for posttraumatic stress disorder (PTSD); migraine headaches; degenerative joint disease of the right knee; and degenerative joint disease of the left knee.  She has a combined 80 percent evaluation.  The Veteran was awarded TDIU.  SMC under 38 C.F.R. § 1141(1) based on the need for aid and attendance was awarded by the March 2015 Board decision.  

The Veteran is basically seeking a higher rate of SMC based on loss of use of both feet under 38 U.S.C.A. § 1114(1).  If that were found, then the Court has already stated that it would not disturb the Board's March 2015 favorable finding of SMC based on the need for aid attendance under 38 U.S.C.A. § 1114(1).  Thereby, on the basis of receiving SMC based on 38 U.S.C.A. § 1114(l) for loss of use of both feet and based on the need for aid and attendance, she would be entitled to a higher level of SMC based on 38 U.S.C.A. § 1114(o) and then also receive the higher level of aid and attendance in 38 U.S.C.A. § 1114(r).  

The primary consideration, based on the findings of the Court's October 2016 memorandum decision, is whether the Veteran is entitled to SMC based on loss of use of both feet under 38 U.S.C.A. § 1114(1).  

Based on a careful review of the evidence, the Board finds that resolving all reasonable doubt in favor of the Veteran, due to her service-connected bilateral knee disabilities, the Veteran has experienced the loss of use of both feet.  

A December 2009 VA Rheumatology Outpatient Note reflects that the Veteran spent most of her day in a recliner chair or a wheelchair.  Her VA treating physician identified three problems that contributed to the Veteran's inability to stand and walk: first, her knees hurt and buckled; second, she could only stand for five minutes before her back would hurt and her legs became rubbery; and third, she got lightheaded and fainted every time she stood upright.  She was essentially wheelchair-bound and experienced recurrent falls.  

In an April 2010 report for Examination for Housebound Status of Permanent Need for Regular Aid and Attendance, the Veteran's VA treating physician found that the Veteran could stand independently for three minutes, but was unable to take one step unassisted.  She could ambulate approximately 10 feet with assistance.  Significant weakness was found in her lower extremities due to her knees giving out, poor balance, and frequent falls.  

A September 2010 VA Womens Health Outpatient Note documents that the Veteran's VA treating physician clarified that the Veteran's frequent falls were a multifactorial problem, but her main problem was the weakness and instability of the knees.  

In a July 2011 report for Examination for Housebound Status of Permanent Need for Regular Aid and Attendance, the Veteran's VA treating physician found that the Veteran used a wheelchair to assist with locomotion, had a poor gait and knee pain, was unable to stand or walk without her son's assistance, and could walk no more than 10 feet.  She only left her home to attend doctor appointments.  

A July 2012 VA Rheumatology Consult described the Veteran's difficulty transferring in and out of her motorized wheelchair.  She could not negotiate the bathtub, so she had to take bed baths.  Since she lived alone, when she was doing a transfer, she would frequently experience a collapse of one or the other knee requiring that she call the fire department to get her up.  See Legacy Content Manager Documents, 11/20/2012, pg. 145.

A January 2015 VA Womens Health Outpatient Note reflects that the Veteran had severe end-stage degenerative joint disease of the knees causing her to be non-ambulatory and essentially wheelchair bound.   

In multiple lay statements, the Veteran described the various functional limitations she had due to her bilateral knee disabilities: she explained how her knees were unable to bear any weight (March 2012 statement); she needed assistance with cooking and household chores (October 2010 Notice of Disagreement); she experienced several falls due to her knees causing her to contact emergency personnel for assistance; she had used her motorized wheelchair for mobility since 2009 and her service dog helped her pick up items; (August 2012 statement); she stated that both her lower extremities were useless and she was unable to walk anymore (December 2012 VA Form 9); she only wore clothes that she could pull on while lying down and shoes that could slip on, because she could not stand to dress herself; and in 2013, she was falling down at least three or four times a day, so she started to use her motorized wheelchair constantly (June 2017 Affidavit).  

Citing to the VHA Handbook, the Veteran's attorney, in a June 2017 correspondence, noted that VA defined prosthetic appliances as "all aids, devices, parts or accessories which patients require to replace support, or substitute for impaired or missing anatomical parts of the body.  The items include artificial limbs, terminal devices, stumps socks, braces, hearing aids and batteries, cosmetic facial or body restorations, optical devices, manual or motorized wheelchairs, orthopedic shoes, and similar items."  See VHA Handbook 1173.1 paragraph 3.kk (November 2, 2000).  Based on that definition, the Veteran's attorney argued that the Veteran's inability to balance and propel herself, to walk, or to move without the use of prosthetic appliances, constitutes loss of use.  

Taking into consideration the totality of the evidence, and examining the evidence in the light most favorable to the Veteran, the Board finds that the Veteran's service-connected bilateral knee disabilities are equivalent to loss of use of both feet.  In that regard, the Board finds that due to the Veteran's service-connected bilateral knee disabilities, she is completely dependent and reliant upon her wheelchair for all forms of mobility.  Any attempt to balance or propel herself without the use of the wheelchair has reportedly resulted in frequent falls.  Her activities of daily living (i.e., bathing, dressing, cooking and laundry) are all centered around the limitations related to her bilateral knee disabilities.  As her wheelchair is effectively operating as a prosthetic appliance in place of her lower extremities, her overall function equates to loss of use of both feet.  Accordingly, SMC under subsection (1) based on the loss os use of both feet is warranted.    

Now that the Veteran is in receipt of SMC under subsection (1) based on the loss of use of both feet, the Court's October 2016 decision not to disturb the Board's March 2015 decision awarding SMC under subsection (1) based on the need for aid and attendance of another person is confirmed.  However, in order for the Veteran to be in receipt of two SMC awards under subsection (1), they must be based on different service-connected disabilities.  On that basis, the Board finds that the award for SMC under subsection (1) based on the need for aid and attendance is based on the Veteran's non-bilateral knee service-connected disabilities (i.e. PTSD and migraine headaches).  The Board finds that no other factual findings or legal conclusions need to be made on this matter as the Court has already decided not to disturb the favorable March 2015 decision.  

Furthermore, the Veteran is entitled to the SMC under subsection (o) as she is now in receipt of the SMC under subsection (1) twice for loss of use of both feet and based on need for aid and attendance based on different service-connected disabilities.  38 U.S.C.A. § 1114(o).  

Finally, entitlement to the SMC under subsection (o) meets the threshold requirement for entitlement to the SMC under subsection (r)(1).  The law states that when a Veteran is entitled to SMC under subsection (o), and establishes a factual need for regular aid and attendance, entitlement to special aid and attendance is demonstrated.  38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h).  The need for aid and attendance need not be independent of the underlying disabilities used to meet the threshold eligibility requirement, as the regulation provides an exception to the pyramiding rule.  38 C.F.R. § 3.350(h)(1).

However, the criteria for a higher SMC award have not been met.  In this regard, 38 U.S.C.A. § 1114 (r)(2) provides that if a veteran in need of aid and attendance is in need of a higher level of care such that in the absence of said care he would require hospitalization, nursing home care, or other residential institutional care, a higher level of compensation should be awarded.  The need for "a higher level of care" shall be considered to be the need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  The existence of the need for such care shall be determined by a physician employed by VA.  Id.

While there is evidence that shows that Veteran has had a caregiver that comes to her home three times a week for the past few years (see April 2015 VA Psychiatry Note), her VA physicians have found that she can be treated safely in an outpatient setting; they saw no evidence of medical necessity supporting a high level of care such as inpatient setting; the Veteran did not demonstrate an imminent threat to the safety of other or herself; and she was competent to make decisions regarding care.  See September 2015 VA Psychiatry Note.  Thus, the Board finds that SMC under subsection (r)(1) is the maximum benefit available in this instance.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to SMC under 38 U.S.C.A. § 1114(l) based on the loss of use of both feet is granted, subject to the laws and regulations governing the payment of monetary benefits.  

The March 2015 Board decision that granted SMC under 38 U.S.C.A. § 1114(1) based on the need for aid and attendance is confirmed, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to SMC under 38 U.S.C.A. § 1114(o) based on two SMC under 38 U.S.C.A. § 1114(1) awards is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to SMC under 38 U.S.C.A. § 1114(r)(1) based on the award of SMC under 38 U.S.C.A. § 1114(o) and the need for aid and attendance is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


